United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1911
Issued: April 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 17, 2011 appellant, through his representative, filed a timely appeal from the
June 10, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s wage-loss compensation on the
grounds that he failed without good cause to undergo vocational rehabilitation as directed.
FACTUAL HISTORY
On February 26, 1988 appellant, a 32-year-old criminal investigator, sustained a
traumatic injury in the performance of duty while lifting weights. OWCP accepted his claim for
1

5 U.S.C. § 8101 et seq.

cervical strain with posterior C3-4, C4-5 foraminotomy, right C6 discectomy and consequential
left shoulder impairment. It later expanded its acceptance to include permanent aggravation of
foraminal stenosis, C3-6 and C6 radiculopathy, left.
On March 15, 2010 an impartial medical specialist found that appellant was “certainly
qualified” to perform the duties of a semi-sedentary position. Appellant’s only limitations were
to avoid repeated heavy lifting or bending, repeated overhead work or lifting objects weighing
more than 25 pounds above his shoulders. On June 5, 2010 the impartial medical specialist
completed a work capacity evaluation indicating that appellant could return to his usual job with
limitations.
On November 1, 2010 OWCP directed appellant to undergo and cooperate with
vocational rehabilitation. It identified an online university program that prepared individuals for
an entry-level position in the field of human resources.
On February 15, 2011 appellant notified his rehabilitation counselor that he had no
interest in human resources. He had been through an internship in human resources in 2001 and
had no interest in it. Appellant stated that he would not be able to do human resource work due
to his neck, back and left hip problems, but when asked how that work would be different from
work in which he had expressed an interest (public relations, communication and writing), he
explained that it would not be different as far as the job goes, but the difference would be his
interest. He stated that he did not want to meet with someone at the university. The
rehabilitation counselor reported obstruction.
OWCP informed appellant that he appeared to be impeding rehabilitation efforts. It
notified him of the penalty for obstruction, advising that it would assume vocational
rehabilitation would have resulted in a return to work with no loss of wage-earning capacity and
that it would reduce his wage-loss compensation to zero. OWCP explained that this reduction
would continue until he complied in good faith. Appellant thereafter met with his rehabilitation
counselor and signed an application for admission to the online university program.
The rehabilitation counselor prepared a vocational rehabilitation plan for formal training
and direct placement for two identified jobs: personnel manager and personnel clerk. Based on
the medically determinable residuals of the injury and taking into consideration all significant
preexisting impairments and pertinent nonmedical factors, she found that appellant would be
able to perform the job of personnel manager. The rehabilitation counselor explained how he
would meet the specific vocational preparation for the position once he completed the online
university program. She researched the job market and found that the position was reasonably
available within appellant’s commuting area and she confirmed the pay rate for an entry level
position.
On April 18, 2001 the rehabilitation counselor reported further obstruction. Appellant
advised that his neck was bothering him, he had worked on homework all weekend and he was
taking Codeine. He advised that he “can’t keep doing this” in terms of school; his health came
first. Appellant stated that he had problems sleeping and that he would obtain statements from
his physician. He stated that his books had not yet arrived and if they did, he would return them.

2

On April 29, 2011 OWCP informed appellant that he once again appeared to be impeding
rehabilitation efforts. It notified him of the penalty for obstruction, advising that it would
assume vocational rehabilitation would have resulted in a return to work with no loss of wageearning capacity and that it would reduce his wage-loss compensation based on what he probably
would have earned had he undergone vocational rehabilitation. OWCP asked appellant to
demonstrate compliance by calling both the rehabilitation counselor and OWCP within 30 days
to advise that he was willing to participate with vocational rehabilitation efforts or to show good
cause for not undergoing the training program or participating in vocational rehabilitation.
Otherwise, the rehabilitation effort would be terminated and his compensation reduced.
The university notified OWCP that appellant had dropped his courses.
Appellant’s representative advised OWCP that there was no obstruction. He explained
that appellant contacted him after experiencing significant medical problems as a result of the
computer work required by the courses. The representative told appellant to stop the activity and
be examined by a physician. He submitted appellant’s statement, which was substantially
similar to the rehabilitation counselor’s account of their conversation. The representative also
submitted medical reports from Dr. Bruce M. Pederson, a Board-certified family physician.
Dr. Pederson, who had been on one side of a conflict resolved by the impartial medical
specialist,2 examined appellant on March 15, 2001 and found that his physical examination had
not changed. He stated that appellant’s injuries and disabilities had caused a progressive decline
of function. The right C6 radiculopathy and disabling neck pain and stiffness were progressive,
permanent and directly caused by the February 26, 1988 employment injury.
Dr. Pederson examined appellant again on April 20, 2011 with complaints of pain
radiating down his right arm for one week. He related the history of appellant starting online
courses in human resources for vocational rehabilitation, working on the computer all weekend
and using Acetaminophen with Codeine. Dr. Pederson noted that the representative told
appellant to stop the computer work and document his neck flair. He noted that appellant was
trying to comply with vocational rehabilitation, but his neck had flared with the right arm
radicular pain. Dr. Pederson reported decreased neck motion and a positive Spurling maneuver
to the right. He diagnosed cervical radiculopathy, right, chronic, due to work injury, flaring with
recent computer work. Dr. Pederson also diagnosed chronic neck pain flaring with recent
computer work. He advised rest, warm compresses and daily low-dose aspirin.
The rehabilitation counselor notified OWCP that she had not heard from appellant in
response to the April 29, 2011 warning letter.
In a decision dated June 10, 2011, OWCP reduced appellant’s wage-loss compensation
on the grounds that he failed without good cause to undergo vocational rehabilitation as directed.
2

A conflict arose between a multidisciplinary second-opinion examination and Dr. Pederson on the extent of
appellant’s disability due to the February 26, 1988 work injury. The second-opinion examination concluded that
appellant could be gainfully employed in light to medium work with restrictions. After initially agreeing that he
could perform light work with restrictions, Dr. Pederson reported that appellant was incapable of any work. To
resolve the conflict, OWCP referred appellant to Dr. John F. Burns, a Board-certified orthopedic surgeon who
served as the impartial medical specialist.

3

It found that Dr. Pederson did not provide a thorough explanation with clinical objective findings
demonstrating that the accepted condition had materially worsened such that he was incapable of
continuing the rehabilitation program. OWCP reduced appellant’s compensation by what he
would have earned as an entry-level personnel manager had he completed his training.3
Appellant’s representative argues, as he did before OWCP, that there was no obstruction
that he advised appellant to stop his computer work to be examined by his physician. He argues
that Dr. Pederson’s reports established appellant’s inability to perform the computer work
associated with the vocational training program. The representative also argues that the impartial
medical specialist’s opinion on March 15, 2010 had become stale by the time of the reduction,
citing Ruth Churchwell, Docket No. 02-792 (issued October 17, 2002).
LEGAL PRECEDENT
Section 8104(a) of FECA provides: “The Secretary of Labor [i.e., OWCP] may direct a
permanently disabled individual whose disability is compensable under this subchapter to
undergo vocational rehabilitation. The Secretary shall provide for furnishing the vocational
rehabilitation services.”4
Section 8113(b) provides:
“If an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed under section 8104 of this title, the Secretary, on
review under section 8128 of this title and after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have
substantially increased, may reduce prospectively the monetary compensation of
the individual in accordance with what would have probably been his wageearning capacity in the absence of the failure, until the individual in good faith
complies with the direction of the Secretary.”5
Section 10.519 of OWCP’s regulations provide:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in or continue to participate in a vocational rehabilitation effort when
so directed, OWCP will act as follows-(a) Where a suitable job has been identified, OWCP will reduce the
employee’s future monetary compensation based on the amount which
would likely have been his or her wage-earning capacity had he or she
undergone vocational rehabilitation. [It] will determine this amount in
accordance with the job identified through the vocational rehabilitation
3

OWCP found that appellant had an 84 percent wage-earning capacity and would continue to receive
compensation for partial disability.
4

5 U.S.C. § 8104(a).

5

Id. at § 8113(b).

4

planning process, which includes meeting with OWCP[’s] nurse and the
employer. The reduction will remain in effect until such time as the
employee acts in good faith to comply with the direction of OWCP.”6
ANALYSIS
OWCP directed appellant to undergo and cooperate with vocational rehabilitation. After
starting his online university program, however, appellant advised that he could not keep doing
it. He stated that he had worked on homework all weekend, that his neck was bothering him and
that he was taking Codeine. Appellant also advised that his books had not yet arrived and that he
would return them if they did. The university thereafter notified OWCP that he had dropped his
courses. Appellant made no contact with his rehabilitation counselor following OWCP’s
April 29, 2011 letter of warning.
The Board finds that appellant obstructed vocational rehabilitation. Appellant refused to
continue to participate in a rehabilitation effort when so directed. The question for determination
is whether he showed good cause.
Appellant claimed that working on homework all weekend bothered his neck. To support
this claim, he submitted two reports from Dr. Pederson, the family physician, whose March 15,
2001 report did not address the issue. On April 20, 2011, however, Dr. Pederson noted
appellant’s complaints of pain radiating down his right arm for one week. He related the history
of starting online courses in human resources for vocational rehabilitation, working on the
computer all weekend and using acetaminophen with Codeine. Dr. Pederson diagnosed chronic
cervical radiculopathy, right, flaring with recent computer work. He advised rest, warm
compresses and low-dose aspirin, but he did not specifically prohibit appellant from continuing
the vocational rehabilitation effort. Dr. Pederson did not directly address the issue or explain
how appellant’s prescription was inconsistent with taking an online course.
Medical conclusions unsupported by rationale are of little probative value.7 The Board
thus finds that Dr. Pederson’s reports did not show good cause for appellant’s obstruction. As
appellant, without good cause, failed or refused to apply for, undergo, participate in or continue
to participate in a vocational rehabilitation effort when so directed, OWCP, having identified a
suitable job, properly reduced his future monetary compensation based on the amount that would
likely have been his wage-earning capacity had he undergone vocational rehabilitation. The
Board will affirm OWCP’s June 10, 2011 decision.
Appellant’s representative argues that there was no obstruction. Appellant announced
that he would no longer do his coursework. He dropped his classes. Appellant did not contact
his rehabilitation counselor as instructed. Given an opportunity to comply, he gave no indication
that he was willing to continue his participation in the vocational rehabilitation effort. That was
obstruction. Had appellant shown good cause for his obstruction, he would have avoided the
purely provisional reduction of his compensation under 5 U.S.C. § 8113(b).
6

20 C.F.R. § 10.519.

7

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

5

Appellant’s representative also argues that Dr. Pederson’s reports established appellant’s
inability to perform the computer work associated with the vocational training. Dr. Pederson did
not make that finding. The representative’s conclusion cannot be drawn without making medical
assumptions. Appellant reported a single episode of neck pain following an entire weekend of
computer work (he did not report radiculopathy when he first mentioned the episode to his
rehabilitation counselor). Dr. Pederson accepted the history appellant provided and without
offering a rationalized opinion on the matter, effectively allowed appellant to self-certify an
aggravation. He did not conclude that appellant’s cervical condition prevented him from
pursuing any kind of online training.
Appellant’s representative further argues that the impartial medical specialist’s opinion
on March 15, 2010 had become stale by the time OWCP reduced compensation. He cites the
Board’s opinion in Ruth Churchwell, Docket No. 02-792 (issued October 17, 2002), but that case
involved a refusal of suitable work and the permanent termination of entitlement under 5 U.S.C.
§ 8106(c). This case involves a suspension of compensation under 5 U.S.C. § 8113(b). When
the impartial medical specialist found that appellant was not totally disabled for work, OWCP
directed him to undergo vocational rehabilitation later that same year, while the weight of the
medical evidence was still reasonably fresh. Further, and more to the point, once appellant
obstructed the vocational rehabilitation effort, it became his burden to show good cause, which
he failed to do.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s wage-loss compensation on the
grounds that he failed without good cause to undergo vocational rehabilitation as directed.

6

ORDER
IT IS HEREBY ORDERED THAT the June 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

